Citation Nr: 0930085	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-35 088	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 40% for 
lumbar spondylosis and spinal stenosis.

2.  Entitlement to an initial rating in excess of 40% for 
right lower extremity radiculopathy with sciatica and 
paresthesias.

3.  Entitlement to an initial rating in excess of 40% for 
left lower extremity radiculopathy with sciatica and 
paresthesias.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and a service comrade


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August 1951 to August 
1954.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2006 rating action that granted service 
connection for lumbar spondylosis and spinal stenosis, and a 
May 2007 rating action that granted service connection for 
right and left lower extremity radiculopathy with sciatica 
and paresthesias, and assigned a 40% rating for each of the 3 
disabilities from May 2004.  Because the claims for higher 
initial ratings involve requests for higher ratings following 
the initial grant of service connection, the Board has 
characterized them in light of the distinction noted by the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

Testimony at Board hearings before the undersigned Veterans 
Law Judge at the RO was given in June 2005 by the Veteran and 
a service comrade, and in October 2008 by the Veteran. 

By decision of December 2008, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished to the 
extent possible.

2.  The veteran's lumbar spondylosis and spinal stenosis is 
manifested by complaints of pain and fatigability, with 
significant limitation of thoracolumbar spine motion on 
recent examinations, but has not been manifested by 
unfavorable ankylosis of the entire thoracolumbar spine.

3.  The veteran's right lower extremity radiculopathy is 
manifested by complaints of sciatica, weakness, and 
paresthesias, with fair strength and normal muscles, bulk, 
and tone in that lower extremity on recent examination, and 
is productive of no more than moderately severe incomplete 
sciatic neuropathy. 

4.  The veteran's left lower extremity radiculopathy is 
manifested by complaints of sciatica, weakness, and 
paresthesias, with fair strength, normal muscles, bulk, and 
tone, and no evidence of active radiculopathy in that lower 
extremity on recent examinations, and is productive of no 
more than moderately severe incomplete sciatic neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50% for lumbar 
spondylosis and spinal stenosis are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.3, 4.6, 4.7, 4.10, 
4.40,  4.45, 4.71, 4.71a, Diagnostic Code 5238 (2008). 



2.  The criteria for an initial rating in excess of 40% for 
right lower extremity radiculopathy with sciatica and 
paresthesias are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8520 
(2008).

3.  The criteria for an initial rating in excess of 40% for 
left lower extremity radiculopathy with sciatica and 
paresthesias are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8520 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

May 2007 and April 2009 post-rating RO letters informed the 
Veteran and his representative of the VA's responsibilities 
to notify and assist him in his claims, and of what was 
needed to establish entitlement to a higher rating (evidence 
showing that a disability had worsened).  A pre-rating March 
2006 RO letter informed them that, if a disability was found 
to be service connected, a disability rating would be 
assigned by applying relevant Diagnostic Codes (DCs) which 
provide for a range in severity from 0% to 100%, based on the 
nature and symptoms of the condition, their severity and 
duration, and their impact upon employment.  The 2006 letter 
also provided examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
higher compensation - e.g., competent lay statements 
describing symptoms, medical records, employer statements, 
and other evidence showing a worsening of the disability.  
Thereafter, the Veteran and his representative were afforded 
opportunities to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

Additionally, the latter May 2007 and April 2009 RO letters 
provided notice that the VA would make reasonable efforts to 
help the appellant get evidence necessary to support his 
claims, such as medical records (including private medical 
records), if he provided enough information, and, if needed, 
authorization, to obtain them, and further specified what 
evidence the VA had received; what evidence the VA was 
responsible for obtaining, to include Federal records; and 
the type of evidence that the VA would make reasonable 
efforts to get.  The Board thus finds that the 2006, 2007, 
and 2009 RO letters collectively satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi,    
16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a claimant of: (1) the evidence that is needed to 
substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the Veteran both 
prior and subsequent to the initial 2006 and 2007 rating 
actions on appeal.  However, the Board finds that, in this 
appeal, any delay in issuing the full 38 U.S.C.A. § 5103(a) 
notice was not prejudicial to the Veteran because it did not 
affect the essential fairness of any adjudication, in that 
his claims were fully developed and readjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the Veteran has been notified 
of what was needed to substantiate his claims, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remand, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2006, 2007, 
and 2009 RO notice letters, the RO gave the Veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claims before readjudicating them on the 
basis of all the evidence of record in September 2008 and 
June 2009 (as reflected by the Statement of the Case (SOC) 
and Supplemental SOC, respectively).  

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
pertinent rating code information was furnished to the 
Veteran in the September 2008 SOC, and that this suffices for 
Dingess/Hartman.  The RO afforded him proper notice 
pertaining to the degree of disability and effective date 
information in the March 2006 letter. 

With respect to the claim for a higher initial rating and the 
Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Board notes that the VA General Counsel has held 
that that decision does not apply to appeals from initial 
rating actions, and accordingly, the VA's VCAA notice 
obligations are fully satisfied once service connection has 
been granted.  Any further notice and assistance requirements 
are covered by 38 U.S.C.A. §§ 5104(a), 7105(d)(1), and 5103A 
as part of the appeals process, upon the filing of a timely 
Notice of Disagreement with the initial rating or effective 
date assigned following the grant of service connection.  See 
also Goodwin v. Peake, 22 Vet. App. 128 (2008), holding, as 
to the notice requirements for downstream earlier effective 
date claims following the grant of service connection, that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  In this case, the Veteran has not 
alleged that any VCAA notice with respect to his claims was 
inadequate.  See Goodwin, supra; Mayfield, supra.    

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished to the extent possible.  The RO, on its own 
initiative and pursuant to the Board remand, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
including post-service VA and private medical records up to 
2007.  The Veteran was afforded comprehensive VA examinations 
in October 2005 and July 2007.  Significantly, the appellant 
has not identified, and the record does not otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  

The record also presents no basis to further develop the 
record to create any additional evidence for consideration in 
connection with the matters on appeal.  In this regard, the 
Board remanded this case to the RO in December 2008 to obtain 
a copy of the Social Security Administration (SSA) decision 
awarding the Veteran disability benefits, together with all 
medical records underlying that determination.  However, in 
April 2009 the SSA responded that the medical records were 
unavailable, as they had been destroyed, and in May 2009 the 
Veteran responded that he had no SSA records.    

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

The Veteran contends that his lumbar spine disability and 
bilateral lower extremity radiculopathy are more disabling 
than currently evaluated, and he gave testimony as to how 
those disabilities impaired him at the October 2008 Board 
hearing.

38 C.F.R. § 4.71a, DC 5238, pursuant to the criteria set 
forth in a General Rating Formula for Diseases and Injuries 
of the Spine, provides a 40% rating for spinal stenosis where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50% percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100% rating requires unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a, DCs 5235-5243.  

Forward flexion to 90 degrees, and extension, lateral 
flexion, and rotation to          30 degrees each are 
considered normal range of motion of the thoracolumbar spine.   
38 C.F.R. § 4.71a, Plate V.

Under the criteria of 38 C.F.R. § 4.124a, DC 8520, moderately 
severe incomplete sciatic nerve paralysis warrants a 40% 
rating.  A 60% rating requires severe incomplete paralysis 
with marked muscular atrophy.  An 80% rating requires 
complete paralysis of the sciatic nerve, with dangling of a 
foot and foot drop, no active movement of the muscles below 
the knee is possible, and knee flexion is weakened or (very 
rarely) lost.  

In August 2004, H. K., M.D., stated that he had followed the 
Veteran for a chronic lumbosacral condition with radiation of 
pain to both lower extremities.

On October 2005 VA examination, the Veteran complained of 
constant low back pain radiating into both lower extremities, 
and inability to stand unsupported for more than 10 minutes.  
Multiple lumbar spine injections for pain reportedly provided 
no lasting relief.  He spent most of his time in a mechanized 
wheelchair, and occasionally walked for short distances of no 
more than 20 feet using a walker.  On examination, he was 
able to arise from his mechanized wheelchair with great 
difficulty and some assistance.  There was obvious extensive 
limitation of motion of the entire thoracolumbar spine.  
There was no lateral deviation of the central skeletal axis.  
There was a fixed forward-flexed posture lacking 20 degrees 
from being completely upright.  The Veteran was capable of an 
additional 30 degrees of forward flexion on maximum effort, 
at which point he experienced considerable pain in the lower 
back and both buttocks.  Lateral flexion was to 10 degrees on 
the left and 20 degrees on the right with pain at the 
terminal point of each attempted range of motion testing 
procedure.  Straight leg raising was associated with 
bilateral buttock pain both in a sitting and supine position 
at 60 degrees elevation in both right and left lower 
extremities.  There did not appear to be any consistent 
dermatomal pattern of sensory loss in either leg, and there 
was no weakness of great toe extension.  Lumbar spine X-rays 
revealed narrowing of all disc spaces, and     L3-4-5 
posterior fusion due to prior surgery.  The diagnoses 
included advanced lumbar spondylosis and spinal stenosis with 
intermittent moderate bilateral lumbar radiculopathy, and 
chronic low back pain syndrome.    

In December 2006, N. S., M.D., stated that the Veteran was 
handicapped from his lumbosacral discs between L-3 down to S-
1, with post-fusion of the same disc area, and symptoms from 
an old injury of the lower third of the left tibia.  The 
physician stated that the Veteran required the full-time use 
of a wheelchair due to the aforementioned 
diagnoses/symptomatology, and his inability to stand for more 
than 1 minute without experiencing paresthesias in the low 
back with radiation to both lower extremities.

In January 2007, R. S., M.D., stated that the Veteran, a 
wheelchair patient, was able to sit-to-stand transfer, but he 
developed severe low back pain and paresthesias of both legs 
if he remained standing for more than 1 to 2 minutes.  This 
resulted in collapse of his lower extremities due to severe 
osteoarthritis and spinal stenosis of the lower back.  On 
current examination, the Veteran could not stand for more 
than 1 to 2 minutes, at which time his legs became useless, 
and he was confined to a wheelchair.

On April 2007 VA examination, the Veteran used a power 
wheelchair.  He complained of pain in the low back as well as 
into both lower extremities, a burning sensation on the soles 
of both feet, and bilateral footdrop.  On examination, the 
Veteran had no gait.  He was incapable of standing for more 
than the 1 step it took for him to get onto the examining 
table, and it was therefore impossible to determine his range 
of motion under gravity load.  The assessment was advanced 
lumbar spine osteoarthritic changes.  

On July 2007 VA examination, the Veteran complained of 
chronic low back and neck pain that sometimes radiated down 
his left posterolateral thigh, as well as occasional 
stabbing, sharp pain in his lower extremities.  He stated 
that he could not walk, but that he could stand and do a 
bed/chair transfer, and that he could not stand for longer 
than 1 minute, lest his legs give way.  Current examination 
of the lower extremities showed 3+/5 strength in all muscles 
tested, with significant give-way weakness.  This seemed 
related to pain in the lower extremities.  Muscles, bulk, and 
tone were within normal limits.  Sensory examination showed 
absent proprioception and vibration in the toes and ankles.  
There was circumferential loss to pinprick in both lower 
extremities to the level of the hips.  On gait examination, 
the Veteran could not walk.  He was able to transfer from a 
chair to the examining table on his own, but was not able to 
walk.  The impression was severe lumbar spine osteoarthritis 
with evidence by history of radicular pain, but the examiner 
commented that the sensory examination did not pattern any 
definitive neurological root or peripheral nerve pattern.      

August 2007 VA electromyographic and nerve conduction 
velocity (EMG/NCV) studies showed no evidence of active left 
lower extremity radiculopathy and no definitive evidence of 
peripheral neuropathy.

In this case, the evidence provides no basis for more than a 
40% schedular rating under DC 5238 for the veteran's lumbar 
spine disability at any time since the initial grant of 
service connection in May 2004, as there has been no evidence 
of the symptom required for a 50% rating since that time, 
i.e., unfavorable ankylosis of the entire thoracolumbar 
spine.  The evidence also provides no basis for more than an 
initial 40% schedular rating under DC 8520 for radiculopathy 
of either lower extremity, as there has been no evidence of 
the symptoms required for a 60% rating since the initial 
grants of service connection in May 2004, i.e., severe 
incomplete neuropathy with marked muscular atrophy.  

As noted above, the Veteran demonstrated measurable range of 
motion of the thoracolumbar spine on October 2005 VA 
examination, and only intermittent moderate bilateral lumbar 
radiculopathy was diagnosed.  Although in December 2006 Dr. 
N. S. stated that the Veteran was handicapped from his 
lumbosacral discs between L-3 down to S-1, with post-fusion 
of the same disc area, and symptoms from an old injury of the 
lower third of the left tibia, and that he required the full-
time use of a wheelchair due to the aforementioned 
diagnoses/symptomatology, the Board notes that the Veteran is 
not service connected for residuals of a left tibia injury, 
and thus no symptomatology attributable thereto may be 
considered in evaluating his service-connected lumbar spine 
disability with bilateral lower extremity radiculopathy.  
July 2007 VA examination of the lower extremities showed fair 
strength in all muscles tested with significant give-way 
weakness that seemed related to pain, but significantly, 
muscles, bulk, and tone were within normal limits, and the 
examiner commented that the sensory examination did not 
pattern any definitive neurological root or peripheral nerve 
pattern.  As noted above, August 2007 VA EMG/NCV studies 
showed no evidence of active left lower extremity 
radiculopathy and no definitive evidence of peripheral 
neuropathy.

However, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the DCs predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996).

In this case, the abovementioned evidence documents the 
veteran's continuing loss of thoracolumbar spine function due 
to significant pain and fatigability since the initial grant 
of service connection in May 2004.  The October 2005 VA 
examiner stated that all testing procedures on the veteran's 
back were carried out repetitively for 3 times in accordance 
with DeLuca, and noted that each attempt at range of motion 
testing was accompanied by his feeling of increased pain and 
fatigue.  The Board finds that those DeLuca factors support 
the grant of a 10% rating in addition to the initial 40% 
schedular rating assigned from May 2004 under DC 5238, for a 
total of 50% for lumbar spondylosis and spinal stenosis.  

Additionally, the Board finds that there is no showing that, 
at any time since the initial grants of service connection in 
May 2004, the lumbar spine disability and bilateral lower 
extremity radiculopathy have reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  The veteran's 
symptoms and clinical findings as documented in medical 
reports from 2004 to 2007 do not objectively show that his 
lumbar spine disability and bilateral lower extremity 
radiculopathy alone markedly interfere with employment (i.e., 
beyond that contemplated in the assigned schedular rating), 
or require frequent periods of hospitalization, or otherwise 
render impractical the application of the regular schedular 
standards, and the Board finds that the assigned schedular 
ratings for those disabilities are adequate in this case.    

On October 2005 VA examination, the Veteran was noted to be 
employed in a sedentary position by a state motor vehicle 
registry.  His last lumbar spine surgery was noted to have 
taken place in 1978.  April 2007 VA examination noted that 
several non-service-connected disorders contributed to the 
veteran's significant disability picture requiring use of a 
power wheelchair, including residuals of a left tibia 
fracture, bilateral carpal tunnel syndrome, 2 myocardial 
infarctions, and a ruptured disc or 2 in his neck.  He was 
noted to have remained employed as a compliance officer in 
the medical affairs division of a state department of motor 
vehicles.  On July 2007 VA examination, the Veteran was noted 
to be employed as a compliance officer at a state motor 
vehicle bureau, and he worked out of a wheelchair.

The Board points out that a percentage schedular rating 
represents average impairment in earning capacity resulting 
from a service-connected disease and injury and its residual 
conditions in civil occupations, and that, generally, the 
degree of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  The 
Board thus finds that the assigned schedular ratings are 
adequate in this case, and concludes that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  The Board also notes 
that the Veteran has been granted special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(l) 
(West 2002) and 38 C.F.R. § 3.350(b) (2008) on account of the 
loss of use of both feet.

For all the foregoing reasons, the Board finds that there is 
no basis for staged ratings pursuant to Fenderson, inasmuch 
as the factual findings do not show distinct time periods 
where the disabilities at issue exhibited symptoms that would 
warrant different ratings; that the evidence supports a 50%, 
but not more than 50%, initial rating for lumbar spondylosis 
and spinal stenosis; and that the evidence does not support 
initial ratings in excess of  40% each for right and left 
lower extremity radiculopathy with sciatica and paresthesias, 
which claims thus must be denied.  In reaching this 
conclusion with respect to the claims for higher ratings for 
lower extremity radiculopathy, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claims, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating of 50% for lumbar spondylosis and spinal 
stenosis is granted, subject to the law and regulations 
governing the payment of monetary benefits. 

An initial rating in excess of 40% for right lower extremity 
radiculopathy with sciatica and paresthesias is denied.

An initial rating in excess of 40% for left lower extremity 
radiculopathy with sciatica and paresthesias is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


